NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2637-19

HAMILTON STATION
APARTMENTS, LLC,

          Plaintiff-Respondent,

v.

GISELLE TRUJILLO and
VICTOR ABREU,

     Defendants-Appellants.
___________________________

                   Submitted May 5, 2021 – Decided June 23, 2021

                   Before Judges Sumners and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. LT-6756-19.

                   Giselle Trujillo and Victor Abreu, appellants pro se.

                   The Weingarten Law Firm, LLC, attorneys for the
                   respondent (Douglas K. Wolfson, of counsel and on the
                   brief; Meir S. Kalish, on the brief).

PER CURIAM
      Defendants Giselle Trujillo and Victor Abreu appeal from the Special

Civil Part judge's December 20, 2019 order entering default judgment of

possession in favor of plaintiff Hamilton Station Apartments, LLC (Hamilton

Station). Defendants contend that the judge erred in entering a default judgment

as he violated multiple court rules and accuse the judge and Hamilton Station

of participating in a conspiracy against them. We disagree and affirm.

      Defendants are tenants at Hamilton Station's apartment complex under a

written lease agreement. In November 2019, they defaulted on their lease when

their automatic monthly lease payment was rejected due to insufficient funds.

In accordance with the lease, an attorney's fee of $350 was added to defendants'

account balance along with unpaid rent.      Hamilton Station promptly filed

eviction proceedings against defendants.

      On December 20, default judgment of possession was entered in favor of

Hamilton Station because defendants failed to appear for trial. A warrant for

removal was issued on December 31.

      On January 16, 2020, the judge granted defendants' request to stay the

warrant of removal until March 31, 2020, on the condition that they pay into

court $3,167.28, the full amount due at the time plus subsequent rents due.

Defendants paid $3,167.28 as well as their February and March rents, therefore


                                                                          A-2637-19
                                       2
Hamilton Station did not request execution of the warrant of removal.

Defendants did not reserve their rights to contest the amount of the outstanding

rent, attorney's fees, and court costs.

      With the tenancy proceedings closed, defendants filed their notice of

appeal. Thereafter, they filed separate motions with this court requesting a

"refund of all attorneys and court fees and complaint against the judge for

monetary relief" and an investigation by the federal government and the United

States Department of Housing and Urban Development be ordered by this court.

Both motions were denied.

      We begin by noting that defendant's brief is non-compliant with our court

rules. Their brief contains no: point headings, R. 2:6-2(a)(6); table of citations,

R. 2:6-2(a)(2); or citations to court rules, R. 2:6-2(a)(6).        Despite these

deficiencies, we address the merits of defendants' contentions. Cf. Cherry Hill

Dodge, Inc. v. Chrysler Credit Corp., 194 N.J. Super. 282, 283-84 (App. Div.

1984) (holding that a failure to comply with the rules on appeal is s ufficient

reason for dismissal of the appeal).

      Defendants contend that the judge erred in entering a default judgment of

possession against them because he knew they were present at the courthouse

for trial on December 20, 2020, and had paid their outstanding rent. They assert


                                                                             A-2637-19
                                          3
the default judgment must therefore be "removed and corrected from [their]

records." We disagree.

      Defendants never challenged the issuance of the default judgment by

moving before the trial court to vacate the default judgment. Consequently, their

contention should not be considered by this court as it does not "go to the

jurisdiction of the trial court or concern matters of great public interest." Nieder

v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973) (quoting Reynolds Offset Co.,

Inc. v. Summer, 58 N.J. Super. 542, 548 (App. Div. 1959)).

      That said, the issue is now moot as the "decision sought in [this] matter

. . . . can have no practical effect on the existing controversy." Deutsche Bank

Nat'l Tr. Co. v. Mitchell, 422 N.J. Super. 214, 221-22 (App. Div. 2011) (quoting

Greenfield v. N.J. Dep't of Corr., 382 N.J. Super. 254, 257-58 (App. Div. 2006)).

Because the warrant of removal was not executed by Hamilton Station after

defendants paid outstanding rent, attorney's fees, and costs, vacating the default

judgment would have had no practical effect on defendants' lease. Moreover,

defendants did not request reservation of their rights to contest the amount due

to Hamilton Station.




                                                                              A-2637-19
                                         4
     We do not address any of defendants' remaining arguments because we

conclude they are wholly without merit and do not warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).

     Affirm.




                                                                   A-2637-19
                                       5